Simmons,.C. J.
1. Failure of the trial judge to charge the jury upon the subject of the impeachment of witnesses, in the absence of a proper request, is not cause for a new trial. Boynton v. State, 115 Ga. 587; Anderson v. State, 117 Ga. 255.
2. Under the evidence as disclosed by the record, the charge of the judge on the subject of drunkenness of the accused was as favorable as he had any right to expect.
3. When the witnesses have been put under the rule and one of them disobeys the order of the court and remains in tho court-room while the other wit*359nesses testify, he is not thereby disqualified as a witness. Civil Code, §5280; McWhorter v. State, 118 Ga. 55 (6). The fact that he has heard the evidence may go to his credit or subject him to proceedings for contempt, but does not disqualify him.
Submitted November 22, —
Decided December 9, 1904.
Indictment for murder. Before Judge Freeman. Coweta superior court. September 26, 1-904.
A. II. Freeman, for plaintiff in error. John O'. Hart, attorney-general, H. A. Hall, solicitor-general, and W. I. Stallings, contra.
4. This court will not consider a ground of a motion for a new trial complaining of the admission of evidence, when the ground of objection to such evidence is not stated.
5. There was no error in failing to charge upon the subject of involuntary manslaughter.
6. The evidence,fully authorized the verdict, and there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.